DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 21, 2021 has been entered.  Claims 1-4, 6-7 remain pending in the application.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 as an independent claim is allowable because the prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following subject matter, “…the inner joint section formed in an S-shape when viewed from a front side, in the vehicle front-rear direction, of the inner joint section, and an outer joint section provided at the side of the rear floor side member rear so as to configure an outer side of the joint section, the outer joint section abutted against and joined to the three joining faces of the inner joint section from an outer side of the inner joint section, the outer joint section including an outer joint section flange extending outwardly from a lower end of the outer joint section, the inner joint section including an inner joint section flange extending outwardly from a lower end of the inner joint section and joined to the outer joint section flange.”
Claims 2-4, 6-7 as dependent claims are allowable because they are dependent on independent claim 1.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
         
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
                                                                                                                                                                                               /J.E.H./Examiner, Art Unit 3612